Opinion issued May 26, 2006










In The
Court of Appeals
For The
First District of Texas
__________

NO. 01-06-00022-CR
____________

RICHARD HERNANDEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause No. 991924



 
MEMORANDUM  OPINION
          Appellant, Richard Hernandez, pleaded true to the allegations contained in the
State’s motion to adjudicate guilt, the trial court found appellant guilty of the felony
offense of aggravated sexual assault, and assessed punishment at confinement for 40
years. 
          Appellant’s court-appointed counsel has filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  See Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  Counsel’s brief meets the requirements
of Anders  by presenting a professional evaluation of the record that demonstrates the
lack of arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex.
Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st
Dist.] 1992, pet. ref’d).
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
 See Stephens v. State, 35 S.W.3d 770, 771 (Tex. App.—Houston [1st
Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).